Title: To Benjamin Franklin from Samuel Wharton, 9 July 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Paris July 9/79
I return the american paper with many Thanks. Inclosed, you have the London packet, containing part of Mr. Galloway’s extraordinary Evidence. A Gentleman, a Native of the united States, writes July 2d,— That Sir Charles Hardy sailed out of the Channel with thirty One Sail of the Line, and if the Wind continued Easterly a few Days, several more Ships would follow Him.

I am with the sincerest Respect & Esteem Dear Sir yr. Excellency’s most affectionate Fnd.
Saml. Wharton
His Excellency Benjan. Franklin Esqr.
 
Notation: James Wharton Paris 9e juillet. 1779.
